Citation Nr: 0403518	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  98-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Raymond Crosby




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1968.  He died in September 1996.

The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.

The Board remanded the case in November 2000 so that the 
appellant could have a personal hearing at the RO before the 
Board.  A personal hearing was held at the RO before the 
undersigned in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you (the appellant) 
if further action is required on your part.


REMAND

Action under the VCAA

The claim of entitlement to service connection for the cause 
of the veteran's death is subject to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).

The Board has found that additional action on the claim is 
required under the VCAA.  Hence, the claim will be remanded 
to the RO.

The veteran died in September 1996.  His Certificate of Death 
names cardiorespiratory arrest as the immediate cause of his 
death and acute leukemia as the condition leading to the 
immediate cause of death.  The appellant maintains that the 
veteran developed the leukemia from which he died as the 
result of having been exposed to herbicides while serving in 
Vietnam.  She thus seeks a grant of service connection for 
leukemia as the cause of the veteran's death.  The appellant 
filed her claim in October 1996.

The veteran had not been granted service connection for 
leukemia during his lifetime, nor had he applied for this 
benefit.  He had been granted, in January 1990, service 
connection for chronic bronchitis and for chronic sinusitis.  
However, a claim for service connection for the cause of 
death is considered a new claim the merits of which do not 
depend on what claims the veteran asserted, or the 
disposition of those claims, while the veteran was living.  
See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 
20.1106 (2003).

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b); 
see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A 
contributory cause of death is inherently one not related to 
the principal cause.  To be a contributory cause of death, 
the disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  When 
considering whether a condition was a contributory cause of 
death, "it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection."  38 C.F.R. § 3.312(c).

Because service connection was not granted for leukemia while 
the veteran lived, it must be determined whether service 
connection should be granted for the veteran's leukemia for 
purposes of the appellant's claim.  

The appellant's claim rests on the contention that the 
veteran developed the leukemia leading to his death as a 
result of having been exposed to herbicides while serving in 
Vietnam.  

Applicable law provides that specific diseases exhibited by 
certain Vietnam veterans are presumed to have been caused by 
exposure to herbicides during their Vietnam service.  In the 
case of a veteran who had active service for ninety days or 
more during a war period or after December 31, 1946 and 
active service in Vietnam between January 9, 1962 and May 7, 
1975, specified diseases resulting from exposure to an 
herbicide agent, including Agent Orange, that have become 
manifest to a degree of 10 percent or more in the manner 
prescribed by law will be considered to have been incurred in 
service even absent a service record or other evidence to 
that effect unless there is affirmative evidence to the 
contrary (including a showing of an intercurrent cause for 
the disease).  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(e) (2003).  However, leukemia is not one of 
the diseases named by this law.  Therefore, the appellant is 
not entitled to a presumption in prosecuting her claim that 
the veteran's leukemia resulted from exposure to herbicides 
during service.

The Board notes that leukemia will be presumed to be service 
related if manifested, by a veteran who had active service 
for ninety days or more during a war period or after December 
31, 1946, to a compensable degree within the one-year period 
immediately following the veteran's separation from service.  
38 C.F.R. § 3.307, 3.309(a).

If service connection for leukemia is not warranted in this 
case on the basis of a legal presumption, VA adjudicators 
still must consider whether service connection should be 
granted on the basis of the evidence.  In general, service 
connection may be awarded for disability resulting from 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  When the issue is whether a disease exhibited by a 
veteran is service related and no legal presumption applies, 
VA adjudicators must determine whether the evidence shows 
that the disease was caused by an incident of the veteran's 
service, including injury, such as exposure to herbicides.  

It is of particular note that the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001), amended the provisions of section 1116 of 
Title 38, United States Code, 38 U.S.C.A. § 1116 to accord 
the presumption of exposure to herbicides to include all 
Vietnam veterans (any veteran who had active service in 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975), not just those who had one of the 
diseases specified in the statute and applicable regulation.  
See 38 U.S.C.A. § 1116(f).  This provision became effective 
on December 27, 2001, and reverses the decision in McCartt v. 
West, 12 Vet. App. 164 (1999).  As the appellant's claim was 
pending before VA when this liberalizing provision was 
enacted, it should be applied to the claim.  See Karnas v. 
Derwinski, 1 Vet. App. at 312-13 (1991). Thus, if it is 
concluded that the veteran's exposure to herbicides may be 
presumed, then service connection for leukemia can be 
established for purposes of the appellant's claim if the 
evidence demonstrates that the disease . . . was incurred 
during or aggravated by service," a showing that entails 
"the difficult burden of tracing causation to a condition or 
event during service."  See Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (holding that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis).

The Board emphasizes, however, that all potential service-
related causes of the veteran's leukemia that are suggested 
by the evidence must be considered by VA adjudicators in this 
case.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000) 

i.  VA medical opinion

A VA medical opinion is needed in this case.

Whether a cause of a veteran's death is service related 
presents medical evidentiary questions that must be resolved 
with competent evidence alone.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  When a proposition is medical in nature, 
such as medical etiology, diagnosis, or causation, then 
usually only evidence founded on medical expertise, as 
opposed to evidence consisting of lay opinion or assertions 
will be considered competent to address it.  Voerth v. West, 
13 Vet. App. 117, 120 (1999).  

There is no indication in the record that the appellant is a 
medical expert.  She appears to be a layperson where medical 
matters are concerned and therefore, not to be competent to 
offer an opinion about the medical questions presented by 
this case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person is not competent to diagnose a current 
disability or opine as to its etiology).

Review of the record indicates, however, that it does not 
contain sufficient medical evidence with which to resolve the 
appellant's claim.  The Board has noted that the record 
contains a written opinion, by H.I.S., M.D., concerning the 
relationship between the veteran's leukemia and herbicide 
exposure.  Dr. S. wrote:  "[The veteran] indicated to me 
that he was exposed to Agent Orange [herbicides] during the 
Vietnam War.  Agent Orange had been known to induce changes 
in Hematological Parameters, therefore, in my opinion it 
could possibly be involved in the patient's acute leukemia."  
This opinion does not resolve the claim, not only because its 
terms are speculative but also because it does not indicate 
that it was rendered in conjunction with a review of the 
medical evidence in the claims file.  

Rather, it appears to the Board that a VA medical opinion is 
needed to address the medical questions presented by this 
claim.  The VCAA requires VA to obtain a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  Under the VCAA, an examination is considered 
to be necessary if the lay and medical evidence of record 
includes competent evidence that the claimant has a current 
disability of persistent and recurring symptoms of 
disability, indicates that the disability or symptoms may be 
associated with the veteran's service, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103(A)(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  By this standard, a medical opinion is 
needed to enable VA adjudicators to decide this claim.  The 
Board is remanding the claim with instructions that the RO 
obtain a VA medical opinion.

ii.  Records

Efforts should be made to secure specific additional 
documentation that could substantiate the claim.

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to the claim, and if the records could not 
be secured, to so notify the claimant.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C. A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  VA must give appropriate notice to the 
claimant if it is unable to obtain the records.  38 C.F.R. 
§ 3.159(e).  

The Board's review of the claims file has yielded no 
documentation that the veteran served in Vietnam.  
Documentation received from the National Personnel Records 
Center (NPRC) confirms the dates of the veteran's active 
service.  Copies of several individual DD Forms 214 are of 
record but they do not document or suggest that the veteran 
had service in Vietnam.  (The Board notes that some of the 
copies are so poor as to be unreadable.)  As indicated above, 
for there to be a presumption in this case that the veteran 
was exposed to herbicides, it must be shown that he had the 
requisite service in Vietnam.  

On remand of the case, then, the RO should attempt to secure 
all of the service personnel records of the veteran 
concerning his service in Vietnam.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2),(3).

Also, at her hearing before the undersigned, the appellant 
indicated in her testimony that the veteran had been treated 
in July 1996 at the medical facility at McDill Air Force 
Base.  These records are relevant to the claim, and the RO 
should obtain them on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).

iii.  Notice

Supplemental notice should be issued to the veteran and her 
representative concerning evidence that is necessary to 
substantiate the claim.  This notice should take into 
account, in discussing the type of evidence that could 
substantiate the claim, all potentially relevant grounds of 
service connection for the veteran's leukemia.  Schroeder.

The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  The notice furnished by VA must inform the claimant, 
and the claimant's representative, if any, of any information 
and of any medical and lay evidence that VA determines is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The notice must indicate which evidence 
the claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Id.  The notice must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).

The notice required by section 5103 of the VCAA is to be 
furnished "upon receipt of a complete or substantially 
complete application."  38 U.S.C.A. § 5103(a).  The claimant 
has one year from the date the notice is sent in which to 
submit information or evidence in support of the claim, 
although VA may make a decision on the claim before the one-
year period has expired without vitiating the notice.  
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ___).

In this case, the Board finds that VA has not fully satisfied 
the duty to notify prescribed by section 5103 of the VCAA.  
The RO sent the appellant a letter in May 2001 concerning the 
evidence that was needed to substantiate her claim.  However, 
the letter did not identify evidence that was needed to 
substantiate her claim on the ground of herbicide exposure, 
including documentation of Vietnam service by the veteran 
that would invoke the presumption that he had been exposed to 
herbicides during service, or on the ground that the veteran 
manifested leukemia to a compensable degree within one year 
immediately following his separation from service.  On 
remand, the RO should furnish the appellant and her 
representative with notice that fully addresses the claim and 
complies with the requirements of applicable law.

Supplemental statement of the case

Before the claims file was transferred to the Board in 
October 2003, the RO received additional documentary evidence 
that is pertinent to the claim.  The most recent decision 
document addressing the issue on appeal was a statement of 
the case dated in October 1997.  The October 1997 statement 
of the case did not review this evidence, which the RO 
received after it had issued the statement of the case.  See 
38 C.F.R. § 19.31(b)(1) (2003).  The appellant has not waived 
RO consideration of evidence.  Therefore, if the claim is not 
granted on remand, the RO must consider this additional 
evidence in a supplemental statement of the case (SSOC) that 
is provided to the appellant and her representative.  38 
C.F.R. §§ 19.31, 19.37(a) (2003).  

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the appellant with notice 
concerning the kind of evidence that 
would substantiate her claim.  By way of 
explaining what evidence could be 
material, this notice should take into 
account all potential grounds of service 
connection that are relevant to the 
claim.  Thus, the notice should discuss 
the significance of evidence that the 
veteran served in Vietnam and of evidence 
that he manifested leukemia to a 
compensable degree within one year 
immediately following his separation from 
service.  The notice also must indicate 
which evidence the appellant is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on her 
behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002); Quartuccio.  
The notice must ask the appellant to 
submit all evidence in her possession 
that is pertinent to the claim.  

Allow the appellant and her 
representative appropriate time in which 
to respond.

3.  Make efforts to obtain all records 
identified by the appellant in response 
to the notice requested in Paragraph 2.  

Also, make efforts to obtain the 
veteran's treatment records dated in 
approximately July 1996 from the medical 
facility at McDill Air Force Base and 
records of hospitalization from the VA 
Medical Center, Tampa, dated from 
approximately July 30, 1996, to August 2, 
1996.

In addition, make efforts to obtain the 
service personnel records of the veteran 
for any and all of his service in 
Vietnam.  Contact all possible custodians 
of these records, including the service 
department and the National Personnel 
Records Center, if necessary to 
accomplish this action.  

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and her 
representative regarding records 
identified by her that could not be 
obtained.  

4.  Then, refer the case for an opinion 
by a VA oncologist specializing in 
leukemias, to include a private 
practitioner engaged by VA for this 
purpose.  The oncologist is to assume 
that the veteran was exposed to 
herbicides in the course of his service.  
The oncologist should express an opinion 
whether it is at least as likely as not 
(50 percent likelihood or better) (i) 
that the veteran's leukemia was related 
to exposure to herbicides during service, 
or to another incident of the veteran's 
service; (ii) that the veteran had 
leukemia to a compensable degree within 
one year after his separation from 
service, and (iii) that service-related 
leukemia was a principal (immediate or 
underlying) cause of the veteran's death 
or contributed substantially and 
materially to the veteran's death or lent 
assistance to the cause of death.  
Relevant documents in the claims file 
must be made available to and reviewed by 
the oncologist prior to the requested 
study and the oncologist's report should 
so confirm.  A complete rationale for 
conclusions must be provided. 

5.  Then, readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  The claim 
must be reviewed under all relevant 
theories.  Schroeder.  If the claim is 
not granted, provide the appellant and 
her representative with a supplemental 
statement of the case.  38 C.F.R. 
§ 19.31.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim and a 
summary of the evidence and applicable 
law.  The supplemental statement of the 
case must include review of all evidence 
received by the RO after it issued the 
October 1997 statement of the case and 
before the claims file was transferred to 
the Board in October 2003.  Allow the 
appellant and her representative 
appropriate time to respond.  

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


